Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 (25 and26), 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, and 38 and are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 2, 3, 5, 6, 7, 10, 8, 9, 11, 12, 13, 16, 14, 15, 17, and 18 respectively of U.S. Patent No. 10,878,299. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 1 requires additional elements (See the highlighted elements shown in the table below for application method claim 19 vs. Patent method claim 1, and the same analysis/comparison is also applicable for application apparatus claim 27 vs. Patent apparatus claim 7 and application program claim 33 vs. Patent program claim 13) not required by representative application claim 19. However, the aperture of the camera is for no other reason than for capturing an image. However, the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claims 19, 27, and 33, which recite the open
ended transitional phrase "comprising", do not preclude the additional elements
recited by representative patent claims 1, 7, and 13 respectively, and
Whereby the elements of representative application claims 19, 27, and 33 are fully anticipated by representative Patent claims 1, 7, and 13, and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Application No. 17/135,888
US Pat No. 10,878,299
Claim 19. A computerized method for testing a pose of a three-dimensional model to three-
dimensional data, the method comprising:
Claim 1. A computerized method for testing a pose of a three-dimensional model to three-dimensional data, the method comprising:
storing a three-dimensional model, the three-dimensional model comprising a set of probes,
each probe including data for an associated portion of the three-dimensional model;
 storing a three-dimensional model, the three-dimensional model comprising a set of probes, each probe including data for an associated portion of the three-dimensional model;
receiving three-dimensional data of an object, the three-dimensional data comprising a set of
data entries;
receiving three-dimensional data of an object, the three-dimensional data comprising a set of data entries;
converting the three-dimensional data into a set of fields, comprising:
converting the three-dimensional data into a set of fields, comprising:
generating a first field comprising a first set of values, wherein each value of the first set of values is indicative of a first characteristic of an associated one or more data entries from the set of data entries; and
generating a first field comprising a first set of values, wherein each value of the first set of values is indicative of a first characteristic of an associated one or more data entries from the set of data entries; and
generating a second field comprising a second set of values, wherein each value of the
second set of values is indicative of a second characteristic of an associated one or more data entries from the set of data entries, wherein the second characteristic is different than the first characteristic; and
generating a second field comprising a second set of values, wherein each value of the second set of values is indicative of a second characteristic of an associated one or more data entries from the set of data entries, wherein the second characteristic is different than the first characteristic; and
testing a pose of the three-dimensional model with the set of fields to determine a score for
the pose based on the set of probes and associated values of the first field, the second field, or both.
testing a pose of the three-dimensional model with the set of fields, comprising testing the set of probes to the set of fields, to determine a score for the pose, wherein testing the set of probes to the set of fields comprises: determining a first score for the set of probes being tested against the first set of values of the first field; determining a second score for the set of probes being tested against the second set of values of the second field; and determining the score for the pose based on the first score and the second score.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665